United States Court of Appeals
                     For the First Circuit

No. 19-2282

    MASSACHUSETTS DEPARTMENT OF TELECOMMUNICATIONS AND CABLE,

                           Petitioner,

                               v.

               FEDERAL COMMUNICATIONS COMMISSION,

                           Respondent,

                               And

                  CHARTER COMMUNICATIONS, INC.,

                           Intervenor.



                          ERRATA SHEET

     The opinion of this Court issued on December 18, 2020, is
amended as follows:

     On the cover page, replace "Maura Healy, Attorney General,"
with "Maura Healy, Attorney General of Massachusetts,"

     On the cover page, in footnote * replace "While this case was
submitted to a panel that included Judge Torruella, he did not
participate in the issuance of the panel's opinion. " with "Judge
Torruella heard oral argument in this matter and participated in
the semble, but he did not participate in the issuance of the
panel's opinion in this case."